                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Go Aggregates, LLC, a Delaware limited       )
liability company,                           )
                                             )
               Plaintiff,                    )       ORDER
                                             )
       vs.                                   )
                                             )
McKenzie County, North Dakota, a             )
political subdivision of the State of        )       Case No. 1:16-cv-437
North Dakota,                                )
                                             )
               Defendants.                   )


         On May 1, 2019, the parties filed a "Sixth Stipulation to Amend Order Adopting

Stipulation" in which they agreed to extending the pretrial deadlines. The Court ADOPTS the

parties' stipulation (Doc. No. 45) and AMENDS the pretrial deadlines as follows:

       1.      The parties shall have until October 1, 2019, to complete fact discovery and to file

               discovery motions.

       2.      The parties shall provide the names of expert witnesses and complete reports under

               Rule 26(a)(2) as follows:

               a.      Plaintiff by November 1, 2019; and

               b.      Defendant by December 1, 2019.

       3.      The parties shall have until January 15, 2020, to complete discovery depositions of

               expert witnesses.

       4.      The parties shall have until October 1, 2019, to file other dispositive motions

               (summary judgment as to all or part of the case).

The final pretrial set for September 10, 2019, shall be rescheduled for April 13, 2020, at 2:00 p.m

                                                 1
by telephone before the Magistrate Judge. To participate in the conference, counsel shall call the

following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

The jury trial set for September 23, 2019, shall be rescheduled for April 27, 2020, at 9:00 a.m. in

Bismarck (courtroom #1) before Chief Judge Hovland. A five (5) day trial is anticipated.

       IT IS SO ORDERED.

       Dated this 1st day of May, 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court




                                                2
